
	
		I
		111th CONGRESS
		1st Session
		H. R. 878
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. Gingrey of
			 Georgia (for himself, Mr.
			 Akin, Mr. Alexander,
			 Mr. Bilbray,
			 Mr. Boozman,
			 Mr. Broun of Georgia,
			 Mr. Burton of Indiana,
			 Mr. Deal of Georgia,
			 Ms. Fallin,
			 Mr. Gohmert,
			 Mr. Harper,
			 Mr. Sam Johnson of Texas,
			 Mr. Jones,
			 Mr. King of Iowa,
			 Mr. Kingston,
			 Mr. Linder,
			 Mr. Marchant,
			 Mr. Price of Georgia,
			 Mr. Roe of Tennessee, and
			 Mr. Westmoreland) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to make
		  changes related to family-sponsored immigrants and to reduce the number of such
		  immigrants.
	
	
		1.Short titleThis Act may be cited as the
			 Nuclear Family Priority
			 Act.
		2.Change in
			 family-sponsored immigrant categoriesSection 203(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(a)) is amended to read as follows:
			
				(a)Preference
				allocation for spouses and children of permanent resident aliensQualified immigrants who are the spouses or
				children of an alien lawfully admitted for permanent residence shall be
				allotted visas in a number not to exceed the worldwide level specified in
				section
				201(c).
				.
		3.Change in
			 worldwide level of family-sponsored immigrantsSection 201(c) of the Immigration and
			 Nationality Act (8 U.S.C. 1151(c)) is amended—
			(1)by amending paragraph (1) to read as
			 follows:
				
					(1)The worldwide level of family-sponsored
				immigrants under this subsection for a fiscal year is equal to—
						(A)88,000;
				minus
						(B)the number
				computed under paragraph
				(2).
						;
			(2)by striking
			 paragraphs (2), (3), and (5); and
			(3)by redesignating paragraph (4) as paragraph
			 (2).
			4.Conforming
			 amendments
			(a)Numerical
			 limitation to any single foreign stateSection 202 of the
			 Immigration and Nationality Act (8 U.S.C. 1152) is amended—
				(1)in subsection
			 (a)(4)—
					(A)by amending
			 subparagraphs (A) and (B) to read as follows:
						
							(A)75 percent of
				family-sponsored immigrants not subject to per country
				limitationOf the visa numbers made available under section
				203(a) in any fiscal year, 75 percent shall be issued without regard to the
				numerical limitation under paragraph (2).
							(B)Treatment of
				remaining 25 percent for countries subject to subsection
				(e)
								(i)In
				generalOf the visa numbers made available under section 203(a)
				in any fiscal year, the remaining 25 percent shall be available, in the case of
				a foreign state or dependent area that is subject to subsection (e) only to the
				extent that the total number of visas issued in accordance with subsection (A)
				to natives of the foreign state or dependent area is less than the subsection
				(e) ceiling (as defined in clause (ii)).
								(ii)Subsection (e)
				ceiling definedIn clause (i), the term subsection (e)
				ceiling means, for a foreign state or dependent area, 77 percent of the
				maximum number of visas that may be made available under section 203(a) to
				immigrants who are natives of the state or area consistent with subsection
				(e).
								;
				and
					(B)by striking
			 subparagraphs (C) and (D); and
					(2)in subsection
			 (e)—
					(A)in paragraph (1),
			 by adding and at the end;
					(B)by striking
			 paragraph (2) and redesignating paragraph (3) as paragraph (2); and
					(C)in the final
			 sentence, by striking respectively, and all that follows through
			 the period at the end and inserting respectively..
					(b)Rules for
			 determining whether certain aliens are childrenSection 203(h) of
			 the Immigration and Nationality Act (8 U.S.C. 1153(h)) is amended by striking
			 (a)(2)(A) each place such term appears and inserting
			 (a).
			(c)Procedure for
			 granting immigrant statusSection 204 of the Immigration and
			 Nationality Act (8 U.S.C. 1154) is amended—
				(1)in subsection
			 (a)(1)—
					(A)in subparagraph
			 (A)(i), by striking to classification by reason of a relationship
			 described in paragraph (1), (3), or (4) of section 203(a) or;
					(B)in subparagraph
			 (B), by striking 203(a)(2)(A) and 203(a)(2) each
			 place such terms appear and inserting 203(a); and
					(C)in subparagraph (D)(i)(I), by striking
			 a petitioner for preference status under paragraph (1), (2), or
			 (3) and all that follows through the period at the end and inserting
			 an individual under 21 years of age for purposes of adjudicating such
			 petition and for purposes of admission as an immediate relative under section
			 201(b)(2)(A)(i) or a family-sponsored immigrant under section 203(a), as
			 appropriate, notwithstanding the actual age of the individual.;
					(2)in subsection
			 (f)(1), by striking 201(b), 203(a)(1), or 203(a)(3), as
			 appropriate. and inserting 201(b).; and
				(3)by
			 striking subsection (k).
				(d)Waivers of
			 inadmissibilitySection 212(d)(11) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(d)(11)) is amended by striking (other
			 than paragraph (4) thereof).
			(e)Conditional
			 permanent resident status for certain alien spouses and sons and
			 daughtersSection
			 216(g)(1)(C) of the Immigration and Nationality Act (8 U.S.C. 1186a(g)(1)(C))
			 is amended by striking 203(a)(2) and inserting
			 203(a).
			(f)Classes of
			 deportable aliensSection
			 237(a)(1)(E)(ii) of the Immigration and Nationality Act (8 U.S.C.
			 1227(a)(1)(E)(ii)) is amended by striking 203(a)(2) and
			 inserting 203(a).
			5.Effective date;
			 applicabilityThe amendments
			 made by this Act shall take effect on the first day of the second fiscal year
			 that begins after the date of the enactment of this Act, except that the
			 following shall be considered invalid:
			(1)Any petition under section 204 of the
			 Immigration and Nationality Act (8 U.S.C. 1154) seeking classification of an
			 alien under a family-sponsored immigrant category eliminated by the amendments
			 made by this Act that is filed after the date of the introduction of this
			 Act.
			(2)Any application
			 for an immigrant visa based on a petition described in paragraph (1).
			
